Title: Baron Karl von Moll to Thomas Jefferson, 22 July 1812
From: Moll, Karl Marie Ehrenbert von, baron
To: Jefferson, Thomas


            Munic. ce 22 Juillet, 1812.
             La société agronomique de la Bavière s’occupe du perfectionnement de l’agriculture pratique du Royaume & de celui des arts et metiers avec les quels celle-ci a des rapports plus immediats. Elle s’est fait un principe de suivre un plan différent de celui adopté par les sociétés savantes, et en consequence elle n’admet ni membres etrangers ni correspondants.
            Elle croit cependant pouvoir, sans déroger à ses principes, accorder les sentimens patriotiques, qui l’animent avec l’hommage dû aux hommes qui se livrent chez l’étranger, d’une maniere distinguée a la theorie ou à la pratique de l’art agricole; et elle se plait à voir figurer dans ses annales des noms illustres & rèvérés dans l’histoire de l’agriculture. Les travaux agricoles et les heureux résultats, que vous avéz obtenu n’etant ignorés de notre société et les membres, qui la composent, se faisant un devoir de reconnoitre publiquement les services importants, que Votre Excellence à rendu au plus utile des arts, vous prient d’un voeu unanime d’accepter le diplome ci-joint, et se flattent de posséder Monsieur Jefferson comme membre honoraire.
            Dans les pièces ci-jointes Votre Excellence trouvera les Statuts, et l’Etat actuel de la société. La purete de ses vues, le zèle et le desintéressement, avec le quel elle marche à son but, sauront gagner votre approbation. Elle croira recêvoir des gages bien précieux de cette approbation, si Votre Excellence daigne lui communiquer de tems en tems quelques uns des résultats importans obtenus dans le cours de vos travaux. Votre activité et l’esprit d’observation, dont Vous êtes doué, joints à votre savoir profond, et aux circonstances favorables ou Vous Vous trouvés, produisent chaque jour de nouvelles conceptions et de nouvelles découvertes.
            Je ne suis que l’Organe de la Société, en vous exprimant ces sentimens, pour moi en particulier je me trouve heureux de pouvoir dans cette occasion, vous temoigner le profond respect, avec le quel j’ai l’honneur d’être,
            Monsieur! de votre Excellence le tres humble et tres obeissant serviteur le Baron de Moll.
           
            Editors’ Translation
            
              Munich. 22 July 1812
               The Agricultural Society of Bavaria is involved in perfecting the practical agriculture of the kingdom and improving the arts and crafts with which the society is most immediately concerned. Its organizing principle is different from that adopted by learned societies, and consequently it accepts neither foreign members nor correspondents.
              However, the society believes that it can, without departing from its principles, reconcile the patriotic sentiments that motivate it with the homage due to men who devote themselves abroad, in a distinguished manner, to the theory or practice of the art of agriculture; and it would please the society to see in its annals some illustrious names that are revered in the history of agriculture. The agricultural work you have done, and the happy results you have obtained, are not unknown to our society and its members, and they find it their duty to recognize publicly the important services Your Excellency has rendered to the most useful of the arts, and unanimously wish you to accept the enclosed diploma, and they congratulate themselves on being able to have Mr. Jefferson as an honorary member.
              In the enclosed papers Your Excellency will find the statutes and the current condition of the society. The purity of its vision and the zeal and disinterestedness with which it strives toward its goal will gain your approbation. The society will believe that it is receiving very precious tokens of that approbation, should Your Excellency be kind enough to communicate to it from time to time some of the important results obtained in the course of your work. Your activity and the observing mind with which you are gifted, joined to your profound knowledge and the favorable circumstances in which you find yourself, produce new concepts and new discoveries every day.
              While I am only the society’s mouthpiece in expressing these sentiments, on this occasion I am also happy to attest for myself to the profound respect with which I have the honor to be,
              Sir! Your Excellency’s very humble and very obedient servant Baron de Moll.
            
          